DETAILED ACTION
This Office action is in response to the application filed on 22 June 2020.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thorson et al. US patent # 9,491,706 B2.
As to claim 1, Thorson discloses substantially the invention as claimed, including an electronic device (Figures 1, 2, the mobile devices 104, 106), comprising:
a memory (Figure 2, the memory 204) storing a plurality of antenna configurations;
at least one communication processor (Figure 2, the CPU 200) configured to support at least one network communication (the wired and/or wireless communication);
(Fig. 2, the transceiver 224) configured to transmit at least one communication signal (a RF energy signal) corresponding to the at least one network communication (Figures 1-3 and associated text); and
at least one antenna-tuning circuit (Figure 2, the processing and controlling circuits 202) configured to adjust a resonance characteristic of the at least one antenna (Figures 1-3 and associated text), 
wherein the at least one communication processor is configured to:
identify a cumulative specific absorption rate (SAR) value (an accumulated SAR threshold) associated with emission of the at least one communication signal (REe absorbed in a time-averaged window, col. 4, lines 25-40) based on an antenna configuration of the at least one antenna-tuning circuit among the plurality of antenna configurations (Figures 3, 5, and associated text, col. 4, lines 25-40; col. 5, lines 3-15); and
adjust a transmission strength of a communication signal (a transmission power level of a communication signal) corresponding to at least one of the at least one network communication based on the cumulative SAR value satisfying a designated condition (a maximum allowable by the SAR standard) (Figures 3, 5, and associated text, col. 4, lines 25-40; col. 5, lines 3-15).
As to claim 2, Thorson discloses, wherein the at least one communication processor is further configured to: identify at least one actual SAR raised by each of the at least one communication signal based on at least one antenna configuration based on each of the at least one communication signal being transmitted; and identify the cumulative SAR value, based on the at least one actual SAR (“determining a specific absorption rate (SAR) allowance comprising an amount of radio frequency (RF) energy that is allowed to be received by a user of the communications device within a time frame; calculating a current amount of RF energy (RFe) received by the user, the RFe comprising an integral of transmission power level over a time; calculating a percentage of the SAR allowance that the RFe comprises, claim 12).
As to claim 3, Thorson discloses, wherein the at least one communication processor is further configured to identify at least one antenna efficiency corresponding to the at least one antenna configuration (determining a specific absorption rate (SAR) allowance comprising an amount of radio frequency (RF) energy that is allowed to be received by a user of the communications device within a time frame; calculating a current amount of RF energy (RFe) received by the user, the RFe comprising an integral of transmission power level over a time; calculating a percentage of the SAR allowance that the RFe comprises; responsive to the percentage being above a first threshold that is less than the SAR allowance: determining a first diminished transmission power level based on the first threshold; and transmitting at the first diminished transmission power level via the communications interface; and responsive to the percentage being above a second threshold that is less than the SAR allowance but greater than the first threshold: determining a second diminished transmission power level that is less than the first diminished transmission power based on the second threshold; and transmitting at the second diminished transmission power level), claim 12).
As to claim 4, Thorson discloses, wherein the at least one communication processor is further configured to identify the at least one actual SAR based on a (“determining a specific absorption rate (SAR) allowance comprising an amount of radio frequency (RF) energy that is allowed to be received by a user of the communications device within a time frame; calculating a current amount of RF energy (RFe) received by the user, the RFe comprising an integral of transmission power level over a time; calculating a percentage of the SAR allowance that the RFe comprises, claim 12).
As to claim 5, Thorson discloses, wherein the at least one communication processor is further configured to: identify correlation information between a communication environment and an actual SAR; and identify the at least one actual SAR based on the correlation information and a communication environment based on the at least one communication signal being transmitted (“determining a specific absorption rate (SAR) allowance comprising an amount of radio frequency (RF) energy that is allowed to be received by a user of the communications device within a time frame; calculating a current amount of RF energy (RFe) received by the user, the RFe comprising an integral of transmission power level over a time; calculating a percentage of the SAR allowance that the RFe comprises, claim 12).
As to claim 6, Thorson discloses, wherein the communication environment comprises at least one of a transmission frequency or a modulation scheme (“determining a specific absorption rate (SAR) allowance comprising an amount of radio frequency (RF) energy that is allowed to be received by a user of the communications device within a time frame; calculating a current amount of RF energy (RFe) received by the user, the RFe comprising an integral of transmission power level over a time; calculating a percentage of the SAR allowance that the RFe comprises, claim 12).
As to claim 7, Thorson discloses, wherein the at least one communication processor is further configured to adjust the transmission strength of the communication signal based on a total cumulative SAR value during a designated period of time at least one future point in time being identified as exceeding a threshold cumulative value based on the cumulative SAR value (“responsive to the percentage being above a first threshold that is less than the SAR allowance: determining a first diminished transmission power level based on the first threshold; and transmitting at the first diminished transmission power level via the communications interface”, claim 12).
As to claim 8, Thorson discloses, wherein the at least one communication processor is further configured to: identify a plurality of tables, each including information associated with a consumed SAR value during the designated period of time, wherein the plurality of tables correspond to a plurality of future points in time, respectively; and adjust the transmission strength of the communication signal based on identifying that a table of which a consumed SAR value during the designated period of time exceeds the threshold cumulative value exists among the plurality of tables (“responsive to the percentage being above a first threshold that is less than the SAR allowance: determining a first diminished transmission power level based on the first threshold; and transmitting at the first diminished transmission power level via the communications interface; and responsive to the percentage being above a second threshold that is less than the SAR allowance but greater than the first threshold: determining a second diminished transmission power level that is less than the first diminished transmission power based on the second threshold; and transmitting at the second diminished transmission power level”, claim 12).
As to claim 9, Thorson discloses, wherein, with respect to each of the plurality of tables, the at least one communication processor is further configured to: identify a sum of a cumulative SAR value corresponding to at least one 10 point in time in the past, a maximum SAR value corresponding to a present point in time, and an estimated SAR value expected to be consumed at least one future point in time included in the plurality of tables; and identify whether a table including a sum exceeding the threshold cumulative value exists (“responsive to the percentage being above a first threshold that is less than the SAR allowance: determining a first diminished transmission power level based on the first threshold; and transmitting at the first diminished transmission power level via the communications interface; and responsive to the percentage being above a second threshold that is less than the SAR allowance but greater than the first threshold: determining a second diminished transmission power level that is less than the first diminished transmission power based on the second threshold; and transmitting at the second diminished transmission power level”, claim 12).
Claims 11-19 correspond to the method claims of claims 1-9; therefore they are rejected under the same rationale as in claims 1-9 as shown above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorson as applied to claim 1, 7-8 above, and further in view of Khawand et al. US 2016/0098053 A1.
As to claim 10, Thorson discloses, “wherein the at least one communication processor is further configured to: in response to identifying that a designated timer time expires, discard an initial table of the plurality of tables, update remaining tables, and generate a new table, wherein the remaining tables are updated by shifting, by the designated timer time, data associated with a plurality of points in time included therein”.
Khawand discloses in Figures 1-4 and associated text that, “wherein the at least one communication processor (Figure 4, the processor 402) is further configured to: in response to identifying that a designated timer (a predetermined time interval) time expires (the response interval  ∆t where the back-off module 106/206 may initially (e.g., between t0, and t2) decrease transmission significantly), discard an initial table of the plurality of tables, update remaining tables, and generate a new table, wherein the remaining tables are updated by shifting, by the designated timer time, data associated with a plurality of points in time included therein (“the back-off module 106/206 accesses one or more tables to determine a mapping between a maximum transmission power and a safe transmission power for a current transmission frequency” ([33]); As the electronic device continually receives updates indicating signal improvement and/or worsening, the back-off module 106/206 dynamically adjusts the back-off function to maximize transmission power to an extent possible while facilitating continued compliance with the applicable safety standard” ([32]-[35])).
Accordingly, it would have been obvious to one of ordinary skill in the wireless communication art before the effective filing date of the claimed to have modified Kawin’s teachings of a back-off function defining at least one transmission power adjustment with the teachings of Thorson’s, for the purpose of adjusting a predicted average energy emanating from an electronic device over the future time interval to satisfy a power condition (Khawand, Abstract). 
As to claim 20, Thorson discloses an electronic device, comprising:
a memory (Figure 2, the memory 204) storing a plurality of antenna configurations;
(Figure 2, the CPU 200) configured to support at least one network communication (the wired and/or wireless communication);
at least one antenna (Fig. 2, the transceiver 224) configured to transmit at least one communication signal (a RF energy signal) corresponding to the at least one network communication (Figures 1-3 and associated text); and
at least one antenna-tuning circuit (Figure 2, the processing and controlling circuits 202) configured to adjust a resonance characteristic of the at least one antenna (Figures 1-3 and associated text),
However, Thorson does not explicitly disclose wherein the at least one communication processor is configured to: “identify a first target transmission strength of the at least one communication signal; based on an antenna configuration of the antenna-tuning circuit being controlled to be a first antenna configuration among the plurality of antenna configurations: control the at least one antenna to transmit at least one first communication signal based on the first target transmission strength during a first period of time, and control the at least one antenna to transmit at least one second communication signal, based on a backoff signal strength after the first period of time; and based on an antenna configuration of the antenna-tuning circuit being controlled to be a second antenna configuration among the plurality of antenna configurations: control the at least one antenna to transmit at least one third communication signal based on the first target transmission strength during a second period of time, and control the at least one antenna to transmit at least one fourth communication signal based on a backoff signal strength after the second period of time”.
Khawand discloses in Figures 1-4 and associated text that, “(the back-of module 106/206) identify a first target transmission strength of the at least one communication signal; based on an antenna configuration of the antenna-tuning circuit being controlled to be a first antenna configuration among the plurality of antenna configurations: control the at least one antenna to transmit at least one first communication signal based on the first target transmission strength during a first period of time (a predetermined time interval), and control the at least one antenna to transmit at least one second communication signal, based on a backoff signal strength after the first period of time; and based on an antenna configuration of the antenna-tuning circuit being controlled to be a second antenna configuration among the plurality of antenna configurations: control the at least one antenna to transmit at least one third communication signal based on the first target transmission strength during a second period of time (a predetermined time interval), and control the at least one antenna to transmit at least one fourth communication signal based on a backoff signal strength after the second period of time (Khawand suggests in figures 1-4 that the back-off module 206 determines a current amount of energy emanating from the electronic device and a corresponding SAR for an object in proximity of one or more transmitting antennas. For example, the current amount of energy emanating from the device can be determined based on transmission characteristics such as current transmission frequency information …Different transmission frequencies may correspond to different SARs; therefore, such transmission characteristics can be useful in determining or estimating the actual SAR potentially affecting body tissue in close proximity to the electronic device ([32]);….”the back-off module 206 also generates the back-off step function 214 based on actual current and predicted transmission power levels of the electronic device. The back-off module 206 may receive information regarding to “the next power level” of all different wireless transmitters of the electronic device ([38])” (Khawand, Figures 1-4, [32]-[40]).
Accordingly, it would have been obvious to one of ordinary skill in the wireless
communication art before the effective filing date of the claimed to have modified Khawand’s teachings of the back-off module 106/206 selecting a back-off step functions defining at least one transmission power adjustment with the teachings of Thorson’s, for the purpose of adjusting a predicted average energy emanating from an electronic device over the future time interval to satisfy a power condition (Khawand, Abstract).
The prior art cited in this Office action are: Thorson et al. US patent # 9,491,706 B2; Khawand et al. US 2016/0098053 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901.  The examiner can normally be reached on M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI V NGUYEN/Primary Examiner, Art Unit 2649